ORDER

PER CURIAM:
AND NOW, this 31st day of August, 1994, the Petition for Allowance of Appeal in the above matter is granted. 424 Pa.Super. 13, 621 A.2d 1015. The order of the Superior Court is reversed. See Paylor v. Hartford Ins. Co., 536 Pa. 583, 640 A.2d 1234 (1994).
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1801, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.